        Case 1:19-cv-00539-CJS Document 16 Filed 09/14/20 Page 1 of 22




                     UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF NEW YORK
_______________________________________

LEONA C. MCCOULLUM,

                                  Plaintiff,                DECISION AND ORDER
-vs-
                                                            1:19-CV-0539 (CJS)
COMMISSIONER OF SOCIAL SECURITY,

                              Defendant.
________________________________________


                                   INTRODUCTION

       Plaintiff Leona C. McCoullum (“Plaintiff”) brings this action pursuant to 42

U.S.C. § 405(g) to review the final determination of the Commissioner of Social

Security (“Commissioner”) denying Plaintiff’s applications for Disability Insurance

Benefits (“DIB”) and Supplemental Security Income (“SSI”). Both parties have moved

for judgment on the pleadings pursuant to Federal Rule of Civil Procedure 12(c). Pl.’s

Mot., Nov. 13, 2019, ECF No. 10; Def.’s Mot., Jan. 9, 2020, ECF No. 13. For the

reasons set forth below, Plaintiff’s motion for judgment on the pleadings (ECF No.

10) is denied, the Commissioner’s motion (ECF No. 13) is granted, and the Clerk of

Court is directed to close this case.

                                    BACKGROUND

       The Court assumes the reader’s familiarity with the underlying facts and

procedural history in this case. However, the Court provides a brief recitation of the

relevant facts as they pertain to Plaintiff’s arguments before this Court.

                                               1
        Case 1:19-cv-00539-CJS Document 16 Filed 09/14/20 Page 2 of 22



      Plaintiff began treatment with the Monsignor Carr Institute, Catholic

Charities of Buffalo (“MCI”) in August 2015. Transcript (“Tr.”) 875, Jul. 22, 2019,

ECF No. 6. In September 2015, Plaintiff’s licensed mental health counselor at MCI

at the time, Vondalyn Lane, wrote a letter stating that Plaintiff had been diagnosed

with adjustment disorder, mixed with depression and anxiety; that Plaintiff would

see a psychiatrist at MCI for medication; and that in MCI’s professional opinion

Plaintiff was unable to work or attend a training program at that time. Tr. 875. Ms.

Lane did not provide a specific functional assessment with her letter.

      In a “Mental Status Exam” dated October 15, 2015, Dr. Loida Reyes – the MCI

psychiatrist referenced in Lane’s letter – indicated that Plaintiff did not report

delusions, was not a danger to self or others, was within normal limits of cognition,

and was of average intelligence, though mildly impaired in her ability to make

reasonable decisions and with difficulty acknowledging the presence of psychiatric

problems. Tr. 747. Dr. Reyes’ notes indicate the follow-up plan for Plaintiff’s

treatment would include therapy and counseling, as well as medication. Tr. 767.

      On January 27, 2016, Dr. Susan Santarpia, Ph.D., performed a consultative

examination on Plaintiff at the request of the Commissioner. Tr. 631. Dr. Santarpia

noted the following findings on her mental status examination: Plaintiff’s thought

processes were coherent and goal directed; mood was euthymic; Plaintiff was oriented

to person, place, and time; attention was mildly impaired due to nervousness or

possible lack of effort; recent and remote memory skills were intact; cognitive



                                          2
         Case 1:19-cv-00539-CJS Document 16 Filed 09/14/20 Page 3 of 22



functioning was estimated to be in the average to low-average range of ability; insight

and judgment were poor. Tr. 633. Based on these findings, Dr. Santarpia diagnosed

Plaintiff with adjustment disorder with mixed anxiety and depressed mood, and

made the following medical source statement: “She presents as able to follow and

understand simple directions and instructions, perform simple tasks independently,

maintain attention and concentration, maintain a regular schedule, learn new tasks,

relate adequately with others, and appropriately deal with stress within normal

limits.” Tr. 633. Dr. Santarpia also indicated that Plaintiff demonstrated a mild

impairment in performing complex tasks independently and making appropriate

decisions. Tr. 633.

        On May 31, 2016, an MCI psychiatrist 1 completed a “Medical Examination for

Employability Assessment, Disability Screening, and Alcoholism/Drug Addiction

Determination” on Plaintiff. Tr. 880. That assessment indicated that Plaintiff

suffered from panic disorder, agoraphobia, and post-traumatic stress disorder

(“PTSD”), all of which were expected to last for more than 12 months. Tr. 880. The

psychiatrist did not complete the section of the form that specifically assessed

Plaintiff’s mental functioning in such areas as “understands and remembers

instructions,” “makes simple decisions,” and “appears able to function in a work

setting at a consistent pace.” Tr. 881. Instead, the psychiatrist identified the following

limitation on work activities: “patient cannot work [illegible] people due to anxiety.”


1 The signature on the form is illegible, but the signing party represents that he or she is a Board-
certified psychiatrist. Tr. 881. Presumably, the psychiatrist was Dr. Reyes.

                                                   3
           Case 1:19-cv-00539-CJS Document 16 Filed 09/14/20 Page 4 of 22



Tr. 881.

      Dr. Reyes completed another, almost identical, assessment on July 28, 2016.

Tr. 885. As in the May 31, 2016 assessment, Dr. Reyes did not complete an evaluation

of Plaintiff’s specific mental functioning, but simply noted that Plaintiff “can’t

[illegible] around people due to severe anxiety.” Tr. 885.

      In addition to the assessments mentioned above, Plaintiff met on several

occasions with Dr. Reyes for fifteen-minute-long “medication management” sessions,

most of which included a “mini-mental status” exam. On August 25, 2016, Dr. Reyes

indicated that Plaintiff’s mood was notable in that she was “less anxious”; no other

significant change was indicated. Dr. Reyes again saw Plaintiff on November 1, 2016,

and noted that her mood was anxious and that she was having sleep problems. At

Plaintiff’s November 29, 2016 session, Dr. Reyes indicated that Plaintiff was

“depressed and lonely” during the holiday season. Tr. 776.

      On January 24, 2017, Plaintiff indicated to Dr. Reyes that she had been to the

emergency room for anxiety, that she had been depressed, and that she had exhibited

obsessive compulsive cleaning behaviors. Tr. 772. At her session on February 21,

2017, Dr. Reyes noted that Plaintiff stated “she has been stressed out and not feeling

well physically,” and the “mood” category of mini-mental status exam was notable in

that Plaintiff was “very anxious and depressed,” but no other significant changes

were reported or observed. Tr. 770. Plaintiff was again anxious on March 16, 2017,

though no other significant changes were observed. Tr. 768



                                           4
        Case 1:19-cv-00539-CJS Document 16 Filed 09/14/20 Page 5 of 22



       On August 31, 2017, Nurse Practitioner Diana Page (“NP Page”), also at MCI,

completed a third “Medical Examination for Employability Assessment, Disability

Screening, and Alcoholism/Drug Addiction Determination” on Plaintiff. Tr. 884. NP

Page indicated that Plaintiff had an unspecified bipolar disorder, and panic disorder

with agoraphobia. She also completed a checklist of mental functional limitations, in

which she indicated that Plaintiff: showed no evidence of limitations maintaining

basic standards of hygiene; was moderately limited in understanding and carrying

out instructions, making simple decisions, and interacting appropriately with others;

and was very limited in maintaining concentration, maintaining socially appropriate

behavior, and appearing able to function in a work setting at a consistent pace. Tr.

891. NP Page concluded that these limitations precluded Plaintiff from working in

competitive employment, and that Plaintiff should be reassessed in six months. Tr.

891.

       On September 25, 2017, mental health therapist Giseline Michel completed a

“Mental Status Exam Form” on Plaintiff at a different MCI facility to begin treatment

of Plaintiff’s cannabis dependence. Tr. 846. Michel found that Plaintiff’s appearance,

stature, activity, perception, and thought content were all within normal limits. Tr.

845. Michel observed that Plaintiff’s thought process was logical; attitude was

cooperative; speech was clear; cognition, insight and judgment were within normal

limits; and her intelligence was estimated as average. Tr. 845–846.

       In October 2017, licensed mental health counselor Janelle Pysz completed a



                                          5
         Case 1:19-cv-00539-CJS Document 16 Filed 09/14/20 Page 6 of 22



“Comprehensive Assessment” of Plaintiff. Tr. 827. Ms. Pysz indicated that Plaintiff

suffered from panic disorder with agoraphobia, and generalized anxiety. Tr. 827. In

the functional domain, Ms. Pysz indicated that Plaintiff did not have clinically

indicated needs in the following functional domains: maintain financial benefits,

money management, individual care skills, transportation, time management,

anger/aggression,        antisocial     behaviors,      impulsivity,      communication         skills,

dependency issues, social/interpersonal skills, coping/symptom management skills,

cognitive     problems,       compulsive        behavior,      mood       instability,     obsession,

thought/perceptual disorders, high risk behaviors, and safety/self-preservation skills.

Tr. 820–825. According to Ms. Pysz’s assessment, Plaintiff’s only “current need areas”

were substance use/addiction and anxiety. Tr. 823. This assessment was consistent

with a previous “Comprehensive Assessment” that does not appear to be included in

full in the record. 2 See Tr. 733–739. As a result of this assessment, Ms. Pysz worked

with Plaintiff to develop an “initial individualized action plan” with the goals of “stop

using marijuana for sleep,” and “learn how to manage anxiety.” Tr. 847–848.

       On March 1, 2018, Ms. Pysz completed a “Mental Residual Functional Capacity

Questionnaire” at the request of Plaintiff’s attorney. Tr. 869. Ms. Pysz stated that

Plaintiff struggled with moderate to severe anxiety, and gave Plaintiff the prognosis

of “fail.” Tr. 869. Of the twenty-five “mental abilities and aptitudes” listed on the


2 There is no date on the “Adult Comprehensive Assessment v2” that appears in the transcript from
pages 733 to 738, and the signature page is missing. However, it can be inferred that the record was
prior to Prysz’s assessment because Plaintiff’s age is listed as 55 on Prysz’s assessment, and 54 on the
undated assessment.

                                                   6
        Case 1:19-cv-00539-CJS Document 16 Filed 09/14/20 Page 7 of 22



checklist on that form, Ms. Pysz rated Plaintiff as “unable to meet competitive

standards” on each and every one. Tr. 871–872. As an explanation, Ms. Pysz wrote

only that Plaintiff’s “anxiety/panic [a]ffects her ability to function in work setting.”

Tr. 872. Ms. Pysz indicated that Plaintiff was capable of managing benefits in her

own best interests, that she could not assess whether Plaintiff was a malingerer, and

that Plaintiff could not, in her opinion, engage in full-time competitive employment

on a sustained basis. Tr. 873.

                              PROCEDURAL HISTORY

      Plaintiff filed her DIB application on November 30, 2015, alleging an onset

date of January 1, 2012. Tr. 343. Plaintiff also filed an application for SSI benefits on

November 30, 2015. Tr. 350. In her disability report, Plaintiff reported several

conditions as limiting her ability to work: adjustment disorder, depression, anxiety,

high blood pressure, diabetes, high cholesterol, asthma, and previous vulva cancer.

Tr. 380. On February 10, 2016, the Commissioner notified Plaintiff that she did not

qualify for either DIB or SSI benefits. Tr. 284. Thereafter, Plaintiff requested a

hearing before an Administrative Law Judge (“ALJ”). Tr. 294.

      Plaintiff’s request was approved and the hearing was held on March 20, 2018

in Buffalo, New York. Tr. 218. Plaintiff appeared with her attorney, Nicholas

DiVirgilio. Tr. 218. Vocational expert Joey Kilpatrick testified by telephone. Tr. 251–

259. Attorney DiVirgilio argued that Plaintiff was unable to work due to the following

severe impairments: anxiety, agoraphobia, and depression. Tr. 219. He conceded that



                                           7
        Case 1:19-cv-00539-CJS Document 16 Filed 09/14/20 Page 8 of 22



Plaintiff was not alleging any exertional impairments. Tr. 236.

      In her decision on July 16, 2018, the ALJ found that Plaintiff was not disabled,

and denied both DIB and SSI benefits. Tr. 211. On February 28, 2019, the Social

Security Administration’s Appeals Council denied Plaintiff’s request for further

review of the ALJ’s decision. Tr. 1. The ALJ’s decision thus became the “final decision”

of the Commissioner subject to judicial review under 42 U.S.C. § 405(g).

                                LEGAL STANDARDS

      The law defines “disability” as the “inability to engage in any substantial

gainful activity by reason of any medically determinable physical or mental

impairment which can be expected to result in death or which has lasted or can be

expected to last for a continuous period of not less than 12 months.” 42 U.S.C. §

423(d)(1)(A). In order to qualify for DIB benefits, the DIB claimant must satisfy the

requirements for a special insured status. 42 U.S.C. § 423(c)(1). In addition, the Social

Security Administration has outlined a “five-step, sequential evaluation process” to

determine whether a DIB or SSI claimant is disabled:

      (1) whether the claimant is currently engaged in substantial gainful
      activity; (2) whether the claimant has a severe impairment or
      combination of impairments; (3) whether the impairment meets or
      equals the severity of the specified impairments in the Listing of
      Impairments; (4) based on a “residual functional capacity” assessment,
      whether the claimant can perform any of his or her past relevant work
      despite the impairment; and (5) whether there are significant numbers
      of jobs in the national economy that the claimant can perform given the
      claimant's residual functional capacity, age, education, and work
      experience.

McIntyre v. Colvin, 758 F.3d 146, 150 (2d Cir. 2014) (citing Burgess v. Astrue, 537


                                           8
        Case 1:19-cv-00539-CJS Document 16 Filed 09/14/20 Page 9 of 22



F.3d 117, 120 (2d Cir. 2008); 20 C.F.R. § 404.1520(a)(4)(i)–(v), § 416.920(a)(4)(i)–(v)).

      When a mental impairment is alleged, the regulations require the ALJ to apply

a “special technique” at the second and third steps of the five-step evaluation process.

Petrie v. Astrue, 412 Fed. Appx. 401, 408 (2d Cir. 2011) (citing 20 C.F.R. §404.1520a).

First, the ALJ must evaluate the claimant’s pertinent symptoms, signs, and

laboratory findings to determine whether he or she has a medically determinable

mental impairment. 20 C.F.R. § 404.1520a(b)(1). If the claimant does have such an

impairment, the ALJ must rate the claimant’s functional limitations in four broad

functional areas: understand, remember, or apply information; interact with others;

concentrate, persist, or maintain pace; and adapt or manage oneself. 20 C.F.R.

§ 404.1520a(c)(3). The ALJ must rate the degree of limitation in each of these areas

using a five-point scale: none, mild, moderate, marked, or extreme. 20 C.F.R.

§ 404.1520a(c)(4). After rating the degree of functional limitation resulting from the

claimant’s impairment(s), the ALJ must then determine the severity of the mental

impairment(s). 20 C.F.R. § 404.1520a(d).

      The claimant bears the burden of proof for the first four steps of the sequential

evaluation. 42 U.S.C. § 423(d)(5)(A); Melville v. Apfel, 198 F.3d 45, 51 (2d Cir. 1999).

At step five, the burden shifts to the Commissioner only to demonstrate that there is

other work in the national economy that the claimant can perform. Poupore v. Asture,

566 F.3d 303, 306 (2d Cir. 2009).

      42 U.S.C. § 405(g) defines the process and scope of judicial review of the final



                                           9
       Case 1:19-cv-00539-CJS Document 16 Filed 09/14/20 Page 10 of 22



decision of the Commissioner on whether a claimant has a “disability” that would

entitle him or her to DIB and SSI benefits. See also 42 U.S.C. § 1383(c)(3). A reviewing

court must first determine “whether the Commissioner applied the correct legal

standard.” Jackson v. Barnhart, No. 06-CV-0213, 2008 WL 1848624, at *6 (W.D.N.Y.

Apr. 23, 2008) (quoting Tejada v. Apfel, 167 F.3d 770, 773 (2d Cir. 1999)). “Failure to

apply the correct legal standards is grounds for reversal.” Id. (quoting Townley v.

Heckler, 748 F.2d 109, 112 (2d Cir. 1984)). However, provided the correct legal

standards are applied, a finding by the Commissioner is “conclusive” if it is supported

by “substantial evidence.” 42 U.S.C. § 405(g). In other words, “[w]here the

Commissioner's decision rests on adequate findings supported by evidence having

rational probative force, [the Court] will not substitute our judgment for that of the

Commissioner.” Veino v. Barnhart, 312 F.3d 578, 586 (2d Cir. 2002).

                                    DISCUSSION

      In this case, the ALJ found that the Claimant met the special insured status

requirements of the Social Security Act through December 31, 2020. Tr. 200. At step

one of the five-step evaluation process, the ALJ found that Plaintiff had not engaged

in substantial gainful activity since January 1, 2012, the alleged disability onset date.

Tr. 200. At step two, the ALJ determined that Plaintiff had the following severe

mental impairments: an adjustment disorder with mixed anxiety and depression;

anxiety; agoraphobia; a panic disorder with agoraphobia; and post-traumatic stress

disorder (“PTSD”). Tr. 201. The ALJ also noted that although Plaintiff had several



                                           10
        Case 1:19-cv-00539-CJS Document 16 Filed 09/14/20 Page 11 of 22



non-severe physical impairments, those non-severe impairments did not create any

additional functional or exertional limitations. Tr. 201.

       At step three of the process, the ALJ determined that Plaintiff’s mental

impairments, considered either individually or in combination, did not meet or

medically equal the criteria of Mental Disorder listings 12.04 (depressive, bipolar and

related disorders), 12.06 (anxiety and obsessive-compulsive disorders), and 12.15

(trauma- and stressor-related disorders) in 20 C.F.R. Part 404, Subpart P, App’x 1.

Tr. 201. In assessing the severity of Plaintiff’s mental impairments, the ALJ found

Plaintiff has a mild limitation in understanding, remembering, or applying

information; a moderate limitation in interacting with others; a moderate limitation

with regard to concentrating, persisting, or maintaining pace; and a moderate

limitation for adapting or managing oneself. Tr. 201–203. The ALJ noted that these

findings satisfied neither the “Paragraph B” or “Paragraph C” criteria for Mental

Disorders. 3 Tr. 203.

       Then, before proceeding to step four, the ALJ made a determination of

Plaintiff’s residual functional capacity. “Residual functional capacity” (“RFC”) means

the most that the claimant can still do in a work setting despite the limitations caused



3 Under Section 12.00 of 20 C.F.R. Pt. 404, Subpt. P, App. 1, an individual must typically meet the
requirements of both paragraphs A and B of a particular listing, or the requirements of both
paragraphs A and C. The “Paragraph A” requirements are specific medical criteria of the particular
mental disorder. The “Paragraph B” requirements are functional criteria: understand, remember, or
apply information; interact with others; concentrate, persist, or maintain pace; and adapt or manage
oneself. The “Paragraph C” requirements are the criteria used to evaluate “serious and persistent
mental disorders,” which involve a medically documented history of the existence of the disorder over
a period of at least 2 years.

                                                 11
       Case 1:19-cv-00539-CJS Document 16 Filed 09/14/20 Page 12 of 22



by the claimant’s impairments. 20 C.F.R. § 404.1545, § 416.945. After careful

consideration of the entire record, the ALJ determined that Plaintiff had the RFC to

perform a full range of work at all exertional levels, but that Plaintiff:

      [W]ould be off task approximately 20 minutes in 8-hour workday due to
      panic attacks. The claimant can only perform simple, routine work and
      make simple workplace decisions not at a production rate . . . pace. She
      can maintain attention and concentration for 2 hour blocks of time. The
      claimant can tolerate minimal changes in work place processes and
      settings. She can tolerate occasional interaction with supervisors, but
      can interact with the public and coworkers for 10 percent or less in a
      workday and cannot perform tandem or team work.

Tr. 203.

      Based on this RFC, and on the testimony of the vocational expert, the ALJ

found that Plaintiff was capable of performing her past relevant work as a

Commercial Cleaner. Tr. 209. In the alternative, the ALJ noted that even though

Plaintiff’s age made her “an individual closely approaching advanced age,” there are

nevertheless other jobs that exist in significant numbers in the national economy that

Plaintiff can perform. See 20 C.F.R. § 404.1563, § 416.963. Relying on the vocational

expert’s testimony, the ALJ found that a person of Plaintiff’s age and RFC could

perform such unskilled jobs in the national economy as hospital cleaner, laundry

worker, or a hand packager. Tr. 211. Hence, the ALJ found Plaintiff was not disabled

for the purposes of DIB or SSI. Tr. 211.

      In seeking reversal of the Commissioner’s decision, Plaintiff makes two

arguments. First, Plaintiff argues that the ALJ provided insufficient reasons for

discounting the opinions of Plaintiff’s treating sources. Pl. Mem. of Law, 8–14, Nov.


                                           12
       Case 1:19-cv-00539-CJS Document 16 Filed 09/14/20 Page 13 of 22



13, 2019, ECF No. 10-1. Second, Plaintiff argues that the ALJ’s RFC determination

was not supported by substantial evidence. Pl. Mem. of Law, 14–17. The

Commissioner disputes Plaintiff’s contentions and maintains that the ALJ’s decision

is free of legal error and supported by substantial evidence.

The “Treating Physician Rule”

      In this case, Plaintiff points out that:

      three mental health providers submitted functional assessments
      regarding Plaintiff’s mental impairments. Treating psychiatrist Dr.
      Reyes opined on May 30, 2016 and July 28, 2016 that Plaintiff was
      unable to work around others due to severe anxiety. Treating
      psychiatrist [sic] nurse practitioner NPP Page . . . opined Plaintiff was
      very limited in her ability to maintain attention/concentration,
      moderately-to-very limited in her ability to maintain socially
      appropriate behavior without exhibiting behavior extremes and . . . to
      function in a work setting at a consistent pace, and moderately limited
      in her ability to understand and remember instructions, carry out
      instructions, make simple decisions, and interact appropriately with
      others. Treating counselor Ms. Psyz completed a medical source
      statement and opined Plaintiff was unable to meet competitive
      standards for all mental demands for work and would likely miss more
      than four days of work per month due to her impairments or treatment.

Pl. Mem. of Law at 9–10 (citations to the record omitted). Plaintiff notes that the ALJ

afforded only “some weight” to each of these opinions, and argues that the ALJ’s

reasoning for discrediting these opinions is unsupported. Pl. Mem. of Law at 10.

      “[I]t is well settled that the ALJ is not permitted to substitute her own

expertise or view of the medical proof for the treating physician's opinion or for any

competent medical opinion.” Burgess v. Astrue, 537 F.3d 117, 131 (2d Cir. 2008).

Hence, for claims filed before March 27, 2017, 20 C.F.R. § 404.1527 requires that the



                                           13
        Case 1:19-cv-00539-CJS Document 16 Filed 09/14/20 Page 14 of 22



“treating physician rule” be applied when determining a claimant’s disability status.

§ 404.1527(c)(1) provides that, generally speaking, the medical opinion of a source

who has examined the claimant is entitled to greater weight than a source who has

not. Further, 20 C.F.R. § 404.1527(c)(2) states:

       Generally, we give more weight to opinions from your treating sources,
       since these sources are likely to be the medical professionals most able
       to provide a detailed, longitudinal picture of your medical impairment(s)
       and may bring a unique perspective to the medical evidence that cannot
       be obtained from the objective medical findings alone or from reports of
       individual examinations, such as consultative examinations or brief
       hospitalizations. If we find that a treating source's medical opinion on
       the issue(s) of the nature and severity of your impairment(s) is well-
       supported by medically acceptable clinical and laboratory diagnostic
       techniques and is not inconsistent with the other substantial evidence
       in your case record, we will give it controlling weight. 4

Nonetheless, the Second Circuit has cautioned that “[a] treating physician's

statement that the claimant is disabled cannot itself be determinative.” Snell v. Apfel,

177 F.3d 128, 133 (2d Cir. 1999).

                                        Dr. Reyes, M.D.

       Noting that Dr. Reyes was both a treating medical source and a specialist, the

ALJ gave “some weight” to Dr. Reyes’ opinion that Plaintiff could not work around

people due to severe anxiety. Tr. 207. In that regard, the ALJ explained that Dr.

Reyes did not answer the functional limitation questions on the July 2016

assessment, and that Plaintiff’s testimony as to her activities of daily living – grocery

shopping with her daughter, going to church with her mother, and taking the metro-


4 For claims filed after March 27, 2017, the rules in § 404.1520c apply to the evaluation of opinion
evidence.

                                                14
       Case 1:19-cv-00539-CJS Document 16 Filed 09/14/20 Page 15 of 22



rail to the hearing – was inconsistent with Dr. Reyes’ assessment of Plaintiff’s

impairments around people. Tr. 207. Plaintiff argues that the ALJ mischaracterized

the claimant’s testimony about her activities of daily living, and in any event that the

ALJ’s reliance on that testimony to discount Dr. Reyes’ opinion was improper. Pl.

Mem. of Law at 11. The Court disagrees.

      The regulations require that a treating source’s medical opinion be controlling

only if it “is well-supported by medically acceptable clinical and laboratory diagnostic

techniques and is not inconsistent with the other substantial evidence in [the] case

record . . . .” 20 C.F.R. § 404.1527(c)(2). Where the treating source’s medical opinion

does not meet these criteria, the ALJ is required to give “good reasons” for the weight

assigned to the opinion. Id. The ALJ must determine the weight of the opinion by

analyzing the so-called Burgess factors: length of the treatment relationship,

frequency of examination, nature and extent of the treatment relationship,

supportability of the opinion by relevant evidence, consistency with the record as a

whole, the source’s level of specialization, and other relevant factors. See Burgess, 537

F.3d at 131 (citing 20 C.F.R. § 404.1527(c)).

      An ALJ's failure to explicitly apply the Burgess factors when assigning weight

to a treating physician’s opinion is a procedural error. Estrella v. Berryhill, 925 F.3d

90, 96 (2d Cir. 2019) (citing Selian v. Astrue, 708 F.3d 409, 419–20 (2d Cir. 2013)).

Nevertheless, if “a searching review of the record” assures the reviewing court that

the procedural error was harmless, and “that the substance of the treating physician



                                           15
       Case 1:19-cv-00539-CJS Document 16 Filed 09/14/20 Page 16 of 22



rule was not traversed,” then the reviewing court will affirm the ALJ’s decision.

Estrella, 925 F.3d at 96 (citing Halloran v. Barnhart, 362 F.3d 28, 32 (2d Cir. 2004)).

      The Court finds that the ALJ in this case committed procedural error because

she did not expressly consider all of the Burgess factors with respect to Dr. Reyes’

opinion. In her discussion of Dr. Reyes’ opinion, the ALJ did identify that Dr. Reyes

was a specialist, and noted that Dr. Reyes’ opinion was not supported by relevant

evidence because she did not provide a specific functional assessment, and her

opinion was inconsistent with Plaintiff’s testimony. Tr. 207. However, the ALJ did

not expressly address the length of the treatment relationship, frequency of

examination, or nature and extent of the treatment relationship.

      Nevertheless, the Court’s searching review of the record reveals that the

substance of the treating physician rule was not traversed. To begin with, prior to

specifically addressing Dr. Reyes’ opinion, the ALJ’s decision thoroughly recounted

Plaintiff’s medical history, including abundant references to the relevant treating

sources in the record. See, Tr. 201–203 (conducting the “special technique” for

assessing medical impairments); Tr. 205–207 (discussing the medical history in

chronological order). Moreover, Dr. Reyes’ treatment notes themselves indicate less

than a dozen sessions, typically of approximately fifteen minutes, concerned with

medication management. See Mongeur v. Heckler, 722 F.2d 1033, 1040 (2d Cir. 1983)

(noting that when “the evidence of record permits us to glean the rationale of an ALJ's

decision, we do not require that he have mentioned every item of testimony presented



                                          16
         Case 1:19-cv-00539-CJS Document 16 Filed 09/14/20 Page 17 of 22



to him . . . .”).

        Although Plaintiff cites a decision from another court in this district to support

her argument that the ALJ’s treatment of Dr. Reyes’ opinion was improper, the Court

finds that case readily distinguishable. In Woodling v. Comm’r of Soc. Sec., 2018 WL

4468824, at *6 (W.D.N.Y. Sept. 18, 2018), the reviewing court found an ALJ’s decision

in error where he gave “little weight” to a treating physician’s opinion, and that

treating physician was a specialist who had completed multiple medical source

statements over a period spanning many months, with very specific functional

findings in each statement, identifying a number of different limitations. Woodling,

2018 WL 4468824 at *3–6. Here, Dr. Reyes failed to complete the specific mental

functional assessment portion of her statements, and rendered a general opinion

based only on the limitation imposed by Plaintiff’s anxiety around people. Moreover,

the ALJ did not discount Dr. Reyes’ opinion entirely, but only declined to give it

controlling weight.

           Nurse Practitioner Page & Licensed Mental Health Counselor Pysz

        The ALJ also declined to give controlling weight to the opinions of nurse

practitioner Page and licensed mental health counselor Pysz. Tr. 207–208. NP Page

had assessed Plaintiff as moderately to very limited in a number of specific functional

areas, but the ALJ gave her opinion “some weight” because NP Page is not an

acceptable medical source, and the medical evidence, Plaintiff’s testimony, and

Plaintiff’s daily activities did not support the severe limitations NP Page identified.



                                            17
       Case 1:19-cv-00539-CJS Document 16 Filed 09/14/20 Page 18 of 22



Tr. 208. Ms. Pysz had identified a multitude of severe limitations, too, but the ALJ

gave Ms. Pysz’s assessment only “some weight” because Ms. Pysz is also not an

acceptable medical source, and her assessment was not consistent with the medical

evidence as a whole or with Plaintiff’s activities of daily living. Plaintiff argues that

such did not constitute sufficient reasons for discounting the opinions of NP Page and

Ms. Pysz. Pl. Mem. of Law at 13.

      As the ALJ rightly indicated, neither NP Page nor Ms. Pysz are “acceptable

medical sources” under the regulations, whose opinions would be entitled to

controlling weight. Monette v. Colvin, 654 F. App'x 516, 518 (2d Cir. 2016) (citing 20

C.F.R. § 404.1513(a), (d)(1)). “While the opinions of nurse practitioners may be

considered as to the severity of plaintiff's impairment and how it affects his ability to

work, such opinions do not warrant the same deference as those of treating

physicians.” Lovell v. Colvin, 137 F. Supp.3d 347, 353 (W.D.N.Y. 2015). Similarly, as

a licensed mental health counselor, Ms. Pysz, is not an acceptable source under the

regulations. Feliciano o/b/o D.F. v. Comm'r of Soc. Sec., No. 1:18-CV-00502 EAW,

2020 WL 1815754, at *3 (W.D.N.Y. Apr. 10, 2020). Nevertheless, an ALJ “generally

should explain the weight given to opinions from these sources or otherwise ensure

that the discussion of the evidence in the determination or decision allows a claimant

or subsequent reviewer to follow the [ALJ]'s reasoning, when such opinions may have

an effect on the outcome of the case.” 20 C.F.R. § 404.1527(f)(2); Canales v. Comm'r

of Soc. Sec., 698 F. Supp.2d 335, 344 (E.D.N.Y. 2010).



                                           18
       Case 1:19-cv-00539-CJS Document 16 Filed 09/14/20 Page 19 of 22



      Here, the ALJ assigned the opinions of NP Page and Ms. Pysz “some weight,”

which was the same degree of weight the ALJ assigned to the medical opinions of Dr.

Reyes, the treating psychiatrist, and Dr. Santarpia, the consultative examiner.

Further, the ALJ provided an explanation – that the sources were not acceptable

medical sources, and that their opinions were not consistent with the medical record

as a whole – for her decision not to assign controlling weight to each of these decisions.

A review of the record indicates ample justification for the ALJ’s conclusion that the

opinions were not consistent with the record. As an obvious example, the Court notes

that the opinions of NP Page and Ms. Pysz are inconsistent with the findings of Dr.

Santarpia, and that even Ms. Pysz’s two medical source statements are not entirely

consistent with each other, with the statement provided at the request of Plaintiff’s

attorney in 2018 markedly more severe than that provided in October 2017.

      Accordingly, the Court finds the ALJ did not traverse the treating physician

rule in her weighting of Dr. Reyes’ opinion, and did not commit error in her weighting

of the opinions of NP Page and Ms. Pysz.

Substantial Evidence

      Plaintiff also argues that the ALJ’s mental RFC determination was not

supported by substantial evidence. Pl. Mem. of Law at 14. Specifically, Plaintiff notes

that the ALJ assigned “some weight” to all of the medical opinions in the record, and

failed to reconcile the conflicts between each of these medical opinions and the RFC.

Pl. Mem. of Law at 15.



                                           19
       Case 1:19-cv-00539-CJS Document 16 Filed 09/14/20 Page 20 of 22



      As indicated above, provided the correct legal standards are applied, a finding

by the Commissioner is “conclusive” if it is supported by “substantial evidence.” 42

U.S.C. § 405(g). “[W]hatever the meaning of ‘substantial’ in other contexts, the

threshold for such evidentiary sufficiency is not high.” Biestek v. Berryhill, 139 S. Ct.

1148, 1154 (2019). Substantial evidence is defined as “more than a mere scintilla. It

means such relevant evidence as a reasonable mind might accept as adequate to

support a conclusion.” Richardson v. Perales, 402 U.S. 389, 401 (1971) (quoting

Consolidated Edison Co. v. N.L.R.B., 305 U.S. 197, 229 (1938)).

      To determine whether a finding, inference or conclusion is supported by

substantial evidence, “[t]he Court carefully considers the whole record, examining

evidence from both sides ‘because an analysis of the substantiality of the evidence

must also include that which detracts from its weight.’” Tejada, 167 F.3d at 774

(quoting Quinones v. Chater, 117 F.3d 29, 33 (2d Cir. 1997)). The reviewing court will

defer to the Commissioner where his finding is supported by substantial evidence, as

it is not the reviewing court’s function to determine de novo whether a plaintiff is

disabled. Brault v. Soc. Sec. Admin., Comm'r, 683 F.3d 443, 447 (2d Cir. 2012).

      Where the record contains sufficient evidence from which an ALJ can assess

the claimant's residual functional capacity, the ALJ need not select a single right

opinion and make an RFC finding based solely on that opinion. See Monroe v. Comm'r

of Soc. Sec., 676 F. App'x 5, 8 (2d Cir. 2017). Rather, in making a determination of a

claimant’s RFC, the ALJ must “weigh all of the evidence available to make an RFC



                                           20
       Case 1:19-cv-00539-CJS Document 16 Filed 09/14/20 Page 21 of 22



finding that [is] consistent with the record as a whole.” Matta v. Astrue, 508 F. App'x

53, 56 (2d Cir. 2013).

      Here, although the ALJ ultimately assigned only “some weight” to the opinions

of Dr. Reyes, Dr. Santarpia, NP Page and Ms. Pysz, her decision demonstrates that

she carefully considered both the opinions and treatment notes of each source. For

instance, not only did the ALJ consider Dr. Reyes’ medical source statement

indicating that Plaintiff could not work around people (Tr. 207), she also considered

the “mini-mental status examinations” in Dr. Reyes’ treatment notes, many of which

were “unremarkable” (Tr. 206). In addition, the ALJ considered NP Page’s

assessments in May and August 2017 that suggest Plaintiff had moderately limited

to very limited abilities in several domains of mental functioning (Tr. 207), but noted

that treatment notes from her primary care physician from the same period include

mini-mental status examinations that are within normal limits (Tr. 206–207).

Further, while noting the severe limitations assessed by Ms. Pysz in 2018 (Tr. 208),

the ALJ pointed out that a mental status examination by Ms. Pysz in late 2017

“revealed an anxious mood, but the remainder of the examination was unremarkable”

(Tr. 207). Because the ALJ reached her RFC determination based on a comprehensive

review of both sides of the evidence in the record, the Court finds that the ALJ’s

determination was adequately supported by substantial evidence.

                                   CONCLUSION

      In sum, the Court finds that the ALJ’s decision applied the appropriate legal



                                          21
       Case 1:19-cv-00539-CJS Document 16 Filed 09/14/20 Page 22 of 22



standards, and rests on adequate findings supported by evidence having rational

probative force. Accordingly, it is hereby ORDERED that Plaintiff’s motion for

judgment on the pleadings (ECF No. 10) is denied, and the Commissioner’s motion

(ECF No. 13) is granted. The Clerk of Court is directed to close this case.



DATED:       September 14, 2020
             Rochester, New York



                                       /s/ Charles J. Siragusa
                                       CHARLES J. SIRAGUSA
                                       United States District Judge




                                         22
